Citation Nr: 0211316	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  96-51 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

(The issue of entitlement to an increased evaluation for 
residuals of cervical strain, currently evaluated as 10 
percent disabling, will be addressed in a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	[redacted]



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1979, and from February 1991 to March 1995.  He also had 
active duty for training from July 1988 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted increased evaluations of 10 percent for the 
veteran's service-connected right and left patellofemoral 
pain syndrome.  In that decision, the RO also granted an 
increased evaluation of 10 percent for residuals of cervical 
strain.  The veteran subsequently perfected timely appeals 
regarding the disability ratings assigned for each of these 
disabilities.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in August 1997.

In a VA Form 9 dated in July 1997, the veteran indicated that 
he wished to appear at a personal hearing before a Member of 
the Board at the RO.  However, he withdrew this request in a 
signed statement dated in September 1997.  In a separate 
statement dated in September 1997, the veteran's 
representative at the time reiterated his desire to withdraw 
his request for a personal hearing.

In a March 1998 decision, the Board denied the veteran's 
claims of entitlement to increased evaluations for left and 
right patellofemoral pain syndrome.  The Board also denied 
entitlement to an increased evaluation for the residuals of 
cervical strain.  The appellant subsequently filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's March 1998 decision and remand the case for further 
development and readjudication.  In December 1998, the Court 
granted the joint motion, vacated the Board's March 1998 
decision, and remanded the case to the Board for compliance 
with directives that were specified in the joint motion.

In June 1999, the Board remanded the appellant's claim to the 
RO for further evidentiary development.  As will be explained 
in greater detail below, the requested development was 
completed with respect to the veteran's claims of entitlement 
to increased evaluations for right and left patellofemoral 
pain syndrome.  The RO then issued Supplemental Statements of 
the Case (SSOC's) in October 2000 and May 2002, in which it 
continued to deny increased evaluations for right and left 
knee disabilities.  The claims folder was then returned to 
the Board.

It should be noted that the Board is undertaking additional 
development with respect to the claim for an increased 
evaluation for the residuals of cervical strain, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  The competent and probative evidence demonstrates that 
the veteran's right knee disability is manifested by 
subjective complaints of pain; but not by a compensable 
degree of limitation of motion or additional functional loss 
due to pain or other symptoms.

2.  The competent and probative evidence demonstrates that 
the veteran's left knee disability is manifested by 
subjective complaints of pain; but not by a compensable 
degree of limitation of motion or additional functional loss 
due to pain or other symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5014, 5260, 5261 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5014, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an October 1995 rating decision, the RO granted service 
connection for retropatellar pain syndrome of the left knee 
and right knee, and assigned a 10 percent evaluation for each 
under the criteria of Diagnostic Code (DC) 5257.  That 
decision was not appealed.

Private treatment records show that, in August 1996, the 
veteran complained of pain in his knees, back, and neck.  
Although he was examined, it appears that the clinical 
findings noted in the report pertain primarily to his back 
and neck.

In December 1996, the veteran underwent a VA orthopedic 
examination.  He reported that his knees sometimes hurt, and 
that they became stiff when he ran.  He also reported that he 
had problems going up stairs.  The veteran indicated that he 
took nonsteroidal antiinflammatory drugs (NSAIDS) and muscle 
relaxers for joint discomfort.  Examination of the knees 
revealed that the joints were stable and that he was able to 
squat to the floor and come back up.  Range of motion was 
found to be normal in both joints, except for the fact that 
flexion over the last 5 degrees was slightly painful in each 
knee.  The examiner noted that this was consistent with a 
history of patellofemoral syndrome.  The examiner noted a 
diagnosis of mild bilateral patellofemoral syndrome.  The 
examiner also noted that X-rays showed mild chondromalacia 
and effusion.  The examiner further noted, "Anent to the 
Deluca memo, anything other than what was included in the 
above dictation is entirely speculative."

In the February 1997 rating decision, the RO granted 
increased evaluations of 10 percent for the veteran's 
service-connected right and left patellofemoral pain syndrome 
based on painful motion under DC 5014.  He subsequently 
appealed the evaluations assigned for those disabilities.

In the March 1998 decision, the Board denied the veteran's 
claims of entitlement to increased evaluations for left and 
right patellofemoral pain syndrome.  The veteran subsequently 
filed a timely appeal to the Court of Appeals for Veterans 
Claims.

As noted in the Introduction, above, while the case was 
pending at the Court, the VA General Counsel and the 
appellant filed a joint motion for remand, requesting that 
the Court vacate the Board's March 1998 decision and remand 
the case for further development and readjudication.  In the 
joint motion, it was averred that the Board had failed to 
address the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
required by the Court's holding in Deluca v. Brown, 8 Vet. 
App. 202, 204-206 (1995).  It was also asserted that the 
December 1996 VA examiner had failed to provide sufficient 
findings regarding functional loss so as to allow the Board 
to address those provisions.  It was therefore concluded that 
a remand was necessary, so that the Board could address those 
provisions and undertake any additional development deemed 
necessary to do so.  In December 1998, the Court granted the 
joint motion, vacated the Board's March 1998 decision, and 
remanded the case to the Board for compliance with directives 
that were specified in the motion.

In a letter dated in April 1999, the veteran's attorney 
reported that he had no further evidence or information to 
submit.  The attorney requested that the case be reevaluated 
consistent with the points made in the joint motion.

In June 1999, the Board remanded the appellant's claim to the 
RO for further evidentiary development.  The Board instructed 
the RO to request that the veteran identify all health care 
providers who had treated him for his service-connected 
disabilities and to assist the veteran in obtaining the 
records of any health care provider he identified.  In 
particular, the RO was instructed to obtain the records of 
S.K., who had been previously identified by the veteran as 
having treated him.  The RO was further instructed to provide 
the veteran with another medical examination in order to 
evaluate the severity of his disability and to obtain 
information necessary to consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

Thereafter, in June 1999, the RO issued a letter to the 
veteran requesting that he identify all health care providers 
who had treated him for his claimed disabilities.  The RO 
advised the veteran that he should complete and return the 
enclosed authorization forms for each provider so that it 
could obtain any treatment records on his behalf.

The RO subsequently obtained the veteran's VA treatment 
records, including records of S.K., who worked at the VA 
Medical Center in Durham, North Carolina.  These records 
reflect that he received treatment for a variety of problems 
throughout 1997 and 1998, including pain in his knees and 
back.  In several clinical notes, examiners noted an 
assessment of chronic musculoskeletal pain.

In July 1999, the veteran submitted a signed authorization 
form in which he reported receiving treatment from East 
Carolina University Physicians.  The RO subsequently obtained 
his records from that facility, which show that he was 
treated primarily for chest pain and for pain in his back and 
neck.  Although a history of knee problems was noted, no 
pertinent clinical findings were reported in regard to the 
knees.

In March 2000, the RO arranged for QTC Medical Services to 
provide a medical examination of the veteran.   The examining 
physician, Dr. T.R., noted that, although the veteran's 
medical records were not initially available, they were 
subsequently obtained and reviewed.  The physician concluded 
that the veteran's bilateral knee disability was more 
appropriately characterized as chondrocalcinosis, rather than 
patellofemoral syndrome.  Examination of the knee revealed no 
heat, redness, swelling, effusion, drainage, or abnormal 
motion.  The examiner also noted that there was no 
instability or weakness.  Range of motion was found to be 
from 0 degrees to 130 degrees in both knees.  The examiner 
determined that his joint motion was not affected by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner concluded that both knee joints appeared to be 
within normal limits.  He noted a diagnosis of 
chondrocalcinosis of both knees.

In a second report, dated in April 2000, Dr. T.R. indicated 
that the veteran might have had patellofemoral syndrome in 
the past, but that chondrocalcinosis was the most appropriate 
diagnosis now.  The physician explained that this was based 
upon objective X-ray findings from 1997, which had shown 
chondrocalcinosis in the medial compartments of both knees.  
The physician noted that X-rays had also shown some 
calcification of the menisci in both knees, indicating 
synovitis and synovial crystal disease. 

In the October 2000 SSOC, the RO continued to deny increased 
evaluations for right and left patellofemoral pain syndrome. 

Thereafter, in March 2001, the RO obtained the veteran's most 
recent VA treatment records.  These records show that he 
obtained treatment for a variety of problems throughout 1999 
and 2000, including knee pain.  

Later in March 2001, the RO issued a letter to the veteran 
advising him of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In that letter, the RO 
explained to the veteran that VA is required to assist him in 
obtaining records relevant to his claim.  The RO also advised 
the veteran to submit any medical evidence that may support 
his claim for increased evaluations, or to submit the 
appropriate authorization forms so that VA could obtain such 
evidence on his behalf.  He was advised that, although VA 
would undertake the responsibility of seeking such records on 
his behalf, it might be more expeditious for him to ask his 
doctors or hospitals to send in the information.

In May 2001, the veteran's attorney submitted additional 
treatment records from Sunset Chiropractic.  The clinical 
findings noted in these records appear to pertain primarily 
to his neck and back complaints, and not to his service-
connected knee disabilities.

In July 2001, the RO arranged for QTC Medical Services to 
provide the veteran with another examination.  The veteran 
reported that he experienced pain, weakness, stiffness, 
swelling, inflammation, fatigue, and lack of endurance in his 
knees.  He indicated that pain was a constant problem, which 
he described as "excruciating".  He noted that he no longer 
received any treatment for his knees and that he no longer 
took any medications.  It was noted that he worked as a clerk 
for an automobile parts store.  The examining physician, Dr. 
B.T., found that the veteran's gait was normal and that he 
detected no limitation of function in standing and walking.  
Examination of the knees revealed no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  The physician noted that range of motion was from 
0 to 140 degrees in both knees, which he described as normal, 
but that the veteran did complain of some discomfort at 140 
degrees.  The physician determined that there was some pain 
with range of motion but no limitation of motion.  It was 
noted that there was no weakness, fatigue, or lack of 
endurance, and that he had no constitutional signs of 
arthritis.  X-rays reportedly revealed chondrocalcinosis of 
both knees in association with mild patellar chondromalacia.  
The physician noted a diagnosis of patellofemoral syndrome, 
bilateral, of the knees.  The physician concluded that the 
pain that the veteran experienced in his knees was very 
minimal and that there was no functional loss related to 
weakened movement, excessive fatigability, or incoordination.  
The physician also concluded that there was no additional 
restricted range of motion due to pain or other factors, and, 
in fact, no restricted motion in the knees at all.  

In the report of the veteran's July 2001 examination, the 
examining physician explained that there was no visible 
evidence from the veteran's behavior or reactions to certain 
motions that would indicate that he was having any 
significant pain.  The physician noted that the fact that the 
veteran described the pain as excruciating was an enigma 
because he did not appear to be in any discomfort.  The 
physician indicated that he would attribute the veteran's 
knee pain to degenerative changes of the knees, specifically 
degenerative arthritis of the knees and patellofemoral 
syndrome.  The physician concluded that the veteran's 
complaints were out of proportion to the pathology found in 
his records or on examination.

In the May 2002 SSOC, the RO continued to deny the veteran's 
claims of entitlement to increased evaluations for 
chondrocalcinosis of the knees.  His claims folder was 
subsequently forwarded to the Board.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the correspondence, the SOC, and the SSOC's 
provided by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any relevant evidence 
which he cannot secure on his own.  See Quartuccio v. 
Principi, 16 Vet. App, 183, 187 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In particular, the Board notes that the RO obtained the 
records of S.K., which were specified in our June 1999 
remand, and the records of East Carolina University 
Physicians, which were identified by the veteran in an August 
1999 authorization form.  Although the Board notes that no 
response was ever received from Tarboro Chiropractic 
regarding an August 1999 request for records from the RO, it 
appears that the veteran received treatment from this 
facility for his back and neck problems.  Thus, these records 
are not relevant to the issues currently before the Board.  
As explained in the Introduction, the Board is currently 
undertaking additional development with respect to his 
cervical spine claim, and all matters relevant to that issue 
will be addressed in a separate decision.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased evaluation for chondrocalcinosis of both knees

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's bilateral knee disorder has been rated as 10 
percent disabling for each knee under the criteria of 
38 C.F.R. § 4.71a, DC 5014, which pertains to osteomalacia.  
Under this code, osteomalacia, if substantiated by X-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5010.  Degenerative arthritis, when established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  When the limitation of motion of the specific joint or 
joints involved is non compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 20 percent evaluation will be established where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent evaluation shall 
be established for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) of DC 
5003 states that the 20 and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.

DC 5260 provides for limitation of the flexion of the leg.  
Where flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and 
noncompensable (zero percent) at 5 degrees.  38 C.F.R. § 
4.71a, DC 5261.  See also 38 C.F.R. § 4.71, Plate II (2001) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

The Board notes that the veteran's bilateral knee disorder 
has been repeatedly diagnosed as both chondrocalcinosis and 
patellofemoral syndrome.  Recently, during his July 2001 
examination, a physician also suggested a diagnosis of 
arthritis.  However, regardless of which diagnosis is 
correct, the Board notes that his bilateral knee disorder 
would remain appropriately rated using the criteria of 
DC 5003.  Thus, we find that the veteran will not be 
prejudiced by our proceeding with a decision even though 
there is some ambiguity regarding which diagnosis is more 
appropriate.  The Board notes that we have, of course, 
considered whether further development might be warranted in 
order to clarify this matter; however, given the extensive 
development that has already occurred, such as the two 
examinations conducted in March 2000 and July 2001, and the 
fact that clarifying the matter would not affect the 
diagnostic criteria used, we believe that further development 
would only needlessly delay adjudication of this claim.  See 
Soyini, Sabonis, supra.

In this case, repeated physical examination has demonstrated 
that the veteran has virtually full range of motion in both 
knees.  For example, range of motion was found to be from 0 
to 140 degrees during the examination conducted in July 2001, 
which represents full range of motion as defined by Plate II.  
Similarly, range of motion was also found to be from 0 to 140 
degrees during his December 1996 examination.  Although the 
Board recognizes that flexion was found to be limited to 130 
degrees during his July 2000 examination, such a degree of 
limitation of motion is not sufficient to warrant a 
compensable evaluation under the criteria of either DC 5260 
or DC 5261.  Moreover, the painful motion noted during the 
December 1996 examination is already contemplated by the 10 
percent currently assigned under the criteria of DC 5014.  In 
light of the aforementioned findings, the Board believes that 
the preponderance of the evidence is against the assignment 
of increased evaluations for either knee under DC 5260 or DC 
5261. 

As explained in the joint motion, the Court has held that 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of an increased evaluation for either 
knee under the provisions of 38 C.F.R. §§ 4.40 or 4.45.  As 
discussed in the joint motion, the December 1996 VA examiner 
failed to address whether the veteran experienced additional 
functional loss due to pain or other symptoms in his knees.  
Thus, the Board has found the most probative evidence in this 
regard to be the reports of his March 2000 and July 2001 
examinations.  In the report of his March 2000 examination, 
the physician noted that range of motion in his joint was not 
affected by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Similarly, in the report of the July 2001 
examination, that physician also noted that range of motion 
was not affected by such symptoms.  Furthermore, the July 
2001 physician acknowledged the veteran's complaints of 
"excruciating" pain and other symptoms, but nevertheless 
determined that the pain he experienced was very minimal and 
that there was no functional loss due to weakened movement, 
excessive fatigability, or incoordination.  Therefore, in 
light of the above findings, we conclude that the 
preponderance of the evidence is against the assignment of a 
higher disability rating in either knee under 38 C.F.R. 
§§ 4.40, 4.45.

The Board has given consideration to evaluating the veteran's 
service-connected knee disabilities under different 
diagnostic codes.  We note that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  There 
is, however, no evidence of ankylosis of either knee.  
Consequently, 38 C.F.R. § 4.71a, DC 5256 (2001) is not for 
application.  There is also no impairment of either the tibia 
or fibula in either leg.  Accordingly, DC 5262 is not for 
application in this case.  Although the veteran had 
complained of pain and the record does contain evidence of 
effusion, there is no objective evidence demonstrating that 
he experiences frequent "locking" in either knee so as to 
warrant a rating by analogy under the criteria of 38 C.F.R. 
§ 4.71a, DC 5259 (2001).  In essence, the Board believes that 
all symptoms set forth under DC 5259 must be present in order 
to warrant a 20 percent evaluation under that code.

The Board has also considered whether separate disability 
ratings might be warranted under DC 5257.  See VAOPGCPREC 23-
97 (July 1, 1997).  However, repeated physical examination 
has been negative for any objective evidence of instability 
or subluxation.  For this reason, we conclude that the 
preponderance of the evidence is against the assignment of a 
separate disability rating for either knee under DC 5257.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim. However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As discussed in detail 
above, the Board has reviewed the reports of the veteran's 
relevant examinations, as well as the private and VA 
treatment records associated with the claims folder.  We 
believe that the symptomatology demonstrated by that evidence 
is consistent with no more than a 10 percent evaluation for 
each knee.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 10 percent for either knee.  The 
benefits sought on appeal must accordingly be denied.


ORDER

Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

